                       1N THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLJNA
                                WESTERN DMSION
                                  No. S:18-CV-433-D


MICHAEL CARMON,                            )
                                           )
                           Plaintiff,      )
                                           )
                   v.                      )                      ORDER
                                           )
PAULA DANCE, in her official               )
capacity as Pitt County Sheriff, et al.,   )
                                           )
                          Defendants.      )


       On September 22, 2017, Sheriff Neil Elks ("Sheriff Elks") terminated Lieutenant Michael

Carmon's ("Carmon" or "plaintiff") employment. On July 9, 2018, Carmon (who is African

American) filed a complaint in Wake County Superior Court against SheriffNeil Elks, in his official

capacity as Sheriff of Pitt County,1 and "John Doe Surety Company," alleging race discrimination

and retaliation in violation of Title VII of the Civil Rights Act of 1964 ("Title VII''), as amended,

42 U.S.C. § 2000e et~' and wrongful discharge in violation ofNorth Carolina public policy [D.E.

1-2].2 On September 6, 2018, Sheriff Elks timely removed the action to this court [D.E. 1].

       On February 26, 2019, the court dismissed Carmon's Title VII retaliation claim. See [D.E.

33]. On July"2, 2020, defendants moved for summary judgment [D.E. 49] and filed a memorandum

       1
       Neil Elks served as Sheriff of Pitt County from 2010 to 2018. In November 2018, Paula
Dance was elected Sheriff. The court has substituted Sheriff Dance [D.E. 37]. See Fed. R. Civ. P.
2S(d).
       2
         On November S, 2018, Carmon filed an amended complaint [D.E. 20], adding Travelers
Casualty and Surety Company of America ("Travelers Casualty'') as a defendant. See [D.E. 20].
Travelers Surety is a Connecticut corporation that furnished a bond for SheriffElks pursuant to N.C.
Gen. Stat. §§ 162-8 and 58-72-1. The court refers to the Sheriff and Travelers Casualty as
"defendants".


           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 1 of 20
    and statement of material facts in support [D.E. S0-S2]. On August 27, 2020, Carmon responded

    in opposition and filed a memorandum and statement ofmaterial facts [D.E. S8--60].3 On September

    9, 2020, defendants replied [D.E. 61 ]. As explained below, the court grants defendants' motion for

    summary judgment.

                                                     I.

           On August 20, 2017, Carmon was supervising a shift ofdetention officers including Sergeant

    Nichelle Davis ("Davis") at the Pitt County Detention Center. See Carmon Dep. [D.E. S2-1] 40-42,

    60-6S; Davis Dep. [D.E. S2-2] 16-20. Around 2:4S p.m., Carmon approached Davis and asked her

    about an assignment he had given her. See Carmon Dep. [D.E. S2-1] 60-61; Davis Dep. [D.E. S2-2]

    18-20. Davis responded that she was working on the assignment but had not yet completed it. See

    CarmonDep. [D.E. S2-1] 60-61; Davis Dep. [D.E. S2-2] 18-20.

           During the interaction, Carmon put his hand on Davis's arm. See Vid. Sur. There was no

    reason for Carmon to put his hand on Davis's arm. Davis then stepped backwards, stumbled, and

    landed in a rolling chair. See id. Carmon continued to hold onto to Davis's arm as she fell. See id.

    A surveillance camera captured the entire interaction. See id.; Roumpf A:ff. [D.E. S2-10]     ,r 12.

           3
             Local Civil Rule S6.1 provides that "[t]he memorandum opposing a motion for swmnary
    judgment shall be supported by a sep~te statement including a response to each numbered
    paragraph in the moving party's statement, in correspondingly numbered paragraphs, and if
    necessary, additional paragraphs containing a statement of additional material facts as to which the
    opposing party contends there is a genuine dispute." E.D.N.C. Civ. R. S6.l(a)(2). "Each statement
    by the movant or opponent ... must be followed by citation to evidence that would be admissible."
    Id. "Each numbered paragraph in the moving party's statement of material facts will be deemed ,
    admitted for purposes of the motion unless it is specifically controverted by a correspondingly
    numbered paragraph in the opposing statement." E.D.N.C. Civ. R. S6.l(a)(4).
/
           Carmon answered "disputed" or "undisputed" in response to correspondingly numbered
    paragraphs in defendants' statement of facts, and then provided his own additional statement of
    material facts with citations to record evidence. See [D.E. S9]. Although Carmon should have
    followed the rule as written, the court declines defendants' invitation to strike Carmon's opposing
    statement.

                                                     2

               Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 2 of 20
Davis and Carmon disagree about the nature of the interaction.

        Davis alleges that Carmon became agitated and raised his voice when Davis said she was still

working on the assignment. See Davis Dep. [D.E. 52-2] 19-25, 31. Carmon instructed Davis to sit

down, but Davis refused. See id at 19-20. Carmon told Davis to sit down again, reached for Davis,

and grabbed her arm. See id. at 20. Carmon pulled down on Davis's arm, causing Davis to fall

backwards into the chair. See id. Davis stood up and told Carmon, "I hope you know that's

recorded." Id. Carmon told Davis that they should leave the area before somebody misinterpreted

what had happened. See id.

       According to Carmon, he merely placed his hand on Davis's arm in course of their

conversation. See Carmon Dep. [D.E. 52-1] 60-61. Davis lost her balance, and Carmon held onto

her arm to prevent her from missing the rolling chair and falling. See id. Carmon told Davis, "Look,

don't sit here and say that I pushed you, and we got these cameras up here, you know." Id. at 61.

The two laughed and Davis pointed at the camera. See id.4




       4
          Defendants contend that the court should disregard any evidence that contradicts the video
recording. See [D.E. 50] 16--17. When-a video "quite clearly contradicts the version of the story
told by [the plaintiff] ... so that no reasonable jmy could believe it, a court should not adopt that
version ofthe facts for purposes ofruling on a motion for 1mmmaryjudgment." Witt v. W. Va. State
Police, Troop 2,633 F.3d 272,276 (4th Cir. 2011) (quoting Scott v. Harris, 550 U.S. 372, 378, 380
(2007)); accord Iko v. Shreve, 535 F.3d 225,230 (4th Cir. 2008). A court, however, may not reject
a plaintiff's account on summary judgment when video evidence merely "offers some support for
a [defendant's] version of events." Witt, 633 F.3d at 276.
         Carmon does not dispute the events in the video. Carmon admits that he touched Davis's
arm and that held onto her arm when she stumbled backwards. See Carmon Dep. [D.E. 52-1] 61;
[D.E. 58] 2; [D.E. 59]. Carmon disputes, however, whether the interaction was hostile and whether
he pulled on Davis's arm. See [D.E. 58] 2; [D.E. 59]. The video lacks sound and does not
''blatantly" contradict Carmon's version of the events. See Witt, 633 F.3d at 277; Vid. Sur.
Nonetheless, the critical issue is how Sheriff Elks perceived the interaction based not only on the
video, but also the ensuing investigation of the interaction.

                                                 3

           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 3 of 20
       On August 23, 2017, Davis approached Carmon, told him she was upset that he put his hand

on her and asked for two days off to think about it. See id. at 65-66, 71; Davis Dep. [D.E. 52-2]

24-26. On August 28, 2017, Davis reported the incident to the Chief of Detention Services, Major

Jeff Phillips ("Major Phillips"). See Davis Dep. [D.E. 52-2] 22-24. Davis submitted a written

complaint, which Major Phillips forwarded to ChiefDeputy Randy Gentry ("ChiefDeputy Gentry''},

who reported the incident to Sheriff Elks. See Davis Compl. [D.E. 52-6]; Elks Dep. [D.E. 52-3]

12-13. Sheriff Elks ordered an Internal Affairs ("IA") investigation. Gentry assigned Detectives

William Early ("Early") and Priscilla Hicks ("Hicks'') to investigate. See Elks Dep. [D.E. 52-3]

12-:13; Hicks Dep. [D.E. 52-4] 25-26; Early Dep. [D.E. 52-5] 21-22; IA Rep. [D.E. 52-7]. Early

and Hicks reviewed the surveillance video and interviewed Carmon and Davis, who repeated their

versions ofthe incident. See Hicks Dep. [D.E. 52-4] 27-42; Early Dep. [D.E. 52-5] 27-32; IA Rep.

[D.E. 52-7] 2-7. Early and Hicks also had Carmon take a voice stress analysis test. See Hicks Dep.

[D.E. 52-4] 44; Early Dep. [D.E. 52-5] 39-40; IA Rep. [D.E. 52-7] 6; Mitchell Aff. [D.E. 52-8] ff

10-12; V.S.A. [D.E. 52-9]. The test indicated deception when Carmon answered the questions

"Were you trying to get Sgt. Davis to sit down while you were talking to her?" and "Did you

physically attempt to make Sgt. Davis sit down?" Mitchell Aff. [D.E. 52-8] ff 10-13; V.S.A [D.E.

52-9]. Based on their investigation, Hicks and Early concluded that Carmon had physically assaulted

Davis in violation of the Pitt County Workplace Violence Policy. See Hicks Dep. [D.E. 52-4]

46-47; Early Dep. [52-5] 42-43; IA Rep. [52-7].

       After reviewing Hicks and Early's written IA report and watching the video multiple times,

Sheriff Elks concluded that Carmon had violated multiple workplace policies. See Elks Dep. [D.E.

52-3] 19-21. Sheriff Elks decided to terminate Carmon's employment. See id Sheriff Elks

instructed Major Phillips to notify Carmon of the termination and to give Carmon the option to

                                                4

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 4 of 20
resign. See id. at 22. When Major Phillips did so, Carmon requested a meeting with Sheriff Elks.

See id. at 22-23.

        On September 22, 2017, Sheriff Elks and Carmon met. See id. at 23. Carmon and Sheriff

Elks reviewed the video together, and Carmon would not admit to pushing or pulling Davis. See id.

at 23-24. Carmon rejected Sheriff Elks's offer to let him resign, and Sheriff Elks terminated

Carmon's employment. See id. at 23-2S; Carmon Dep. [D.E. S2-1] 79-81.

                                                   II.

        Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue ofmaterial fact exists and the moving party is entitled to judgment

as a matter oflaw. See Fed. R Civ. P. S6(a); Scott, SSO U.S. at 378; Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986). The party seeking summary judgment must initially demonstrate
                       '1

the absence of a genuine issue of material fact or the absence of evidence to support the nonmoving

party's case. See Celotex Corp. v. Catrett, 477 U.S. 317, 32S (1986). Once the moving party has

met its burden, the nonmoving party may not rest on the allegations or denials in its pleading, see

Anderson, 477 U.S. at 248-49, but ''must come forward with specific facts showing that there is a

genuine issue for trial." Matsushita Blee. Indus. Co. v. Zenith Radio Corp., 47S U.S. S74, S87

(1986) (emphasis and quotation omitted). A trial court reviewing a motion for summary judgment

should determine whether a genuine issue of material fact exists for trial. See Anderson, 477 U.S.

at 249. In making this determination, the court must view the evidence and the inferences drawn

therefrom in the light most favorable to the nonmoving party. See Harris, SSO U.S. at 378.

       A genuine issue ofmaterial fact exists ifth~ is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id. at 2S2;

                                                    s
           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 5 of 20
see Beale v. Hardy, 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment. See Anderso~ 477 U.S. at 248.

       Defendants' motion for summaryjudgment requires the court to consider Carmon's state law

claim, and the parties agree that North Carolina law applies to that claim. Accordingly, this court

must predict how the Supreme Court ofNorth Carolina would rule on any disputed state law issues.

See Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt Beverage Co. ofS.C., 433 F.3d 365, 369 (4th Cir.

2005). In doing so, the court must look first to opinions of the Supreme Court of North Carolina.

See id.; Park.way 1046, LLC v. U.S. Home Com., 961 F.3d 301, 306 (4th Cir. 2020); Stahle v. CTS

Com., 817 F.3d 96, 100 (4th Cir. 2016). If there are no governing opinions from that court, this

court may consider the opinions of the North Carolina Court ofAppeals, treatises, and ''the practices

of other states." Twin City Fire Ins. Co., 433 F.3d at 369 (quotation omitted). 5 In predicting how

the highest court of a state would address an issue, this court must ''follow the decision of an

intermediate state appellate court unless there [are] persuasive data that the highest court would

decide differently." Toloczko, 728 F.3d at 398 (quotation omitted); see Hicks v. Feiock, 485 U.S.

624, 630 & n.3 (1988). Moreover, in predicting how the highest court of a state would address an

issue, this court "should not create or expand a [s]tate's public policy." Time Warner Ent.-

Advance/Newhouse P'ship v. Carteret-CravenElec. Membership Com., 506 F.3d 304, 314 (4th Cir.

2007) (alteration and quotation omitted); see Day & Zimmerman, Inc. v. Challoner, 423 U.S. 3, 4

(1975) (per curiam); Wade v. Danek Med., Inc., 182 F.3d 281, 286 (4th Cir. 1999).


       5
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town of Nags Head v. Toloczko, 728 F.3d 391, 397-98 (4th Cir. 2013).

                                                 6

           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 6 of 20
                                                 A.

       Carmon alleges that Sheriff Elks terminated his employment because ofhis race in violation

of Title VII. Title VII prohibits an employer from discharging an employee "because of such

individual's race." 42 U.S.C. § 2000e-2(a)(l). Aplaintiffmayestablisha Title VII violation in two

ways. First, a plaintiff can show through direct evidence that racial discrimination motivated an

employer's adverse employment action. See, e.g., Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 318 (4th Cir. 2005). If a plaintiff lacks direct evidence, a plaintiff can proceed under

the burden-shifting framework in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802--03 (1973).

See Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 284-85 (4th Cir. 2004) (en bane),

abrogated in part on other grounds~ Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013).

Carmon lacks direct evidence of race discrimination and proceeds under the McDonnell Douglas

burden-shifting framework.

       Under McDonnell Douglas, a plaintiffestablishes a prima facie case ofracial discrimination

by showing that (1) he is a member of a protected class, (2) he was discharged, (3) he was fo)fi])jng

his employer's legitimate expectations at the time of his discharge, and (4) the discharge occurred

under circumstances permitting a reasonable inference of race discrimination. See, e.g., Hill, 354

F.3dat285;Hughesv.Bedsole,48F.3d 1376, 1383 (4thCir.1995); Tahirv. Sessions,No. 5:16-CV-

781-D, 2017 WL 1735158, at *4 (E.D.N.C. May 2, 2017) (unpublished), aff'g, 703 F. App'x 211

(4th Cir. 2017) (per curiam) (unpublished); Howard v. Coll. ofthe Albemarle, 262 F. Supp. 3d 322,

331 (E.D.N.C. 2017), aff'g, 697 F. App'x 257 (4th Cir. 2017) (per curiam) (unpublished).

       If the plaintiff establishes a prima facie case, the burden shifts to the defendant employer to

produce evidence that the adverse employment action was "for a legitimate, nondiscriminatory

reason.'' Texas Dq,'t ofCmty. Affs. v. Burdine, 450 U.S. 248,254 (1981). This burden is one of

                                                  7

           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 7 of 20
production, not persuasion. See St. Mmy's Honor Ctr. v. Hicks, S09 U.S. S02, S09--11 (1993). If

the defendant employer offers admissible evidence sufficient to meet its burden ofproduction, ''the

burden shifts back to the plaintiff to prove by a preponderance of the evidence that the employer's

stated reasons were not its true reasons, but were a pretext for discrimination." Hill, 3S4 F.3d at 28S

(quotation omitted); see, e.g., Reeves v. Sanderson Plumbing Prods., Inc., S30 U.S. 133, 143 (2000);

King v. Rumsfeld, 328 F.3d 14S, 1S0-S4 (4th Cir. 2003). A plaintiff can do so by showing that the

defendant employer's "explanation is unworthy of credence or by offering other forms of

circumstantial evidence sufficiently probative of[illegal] discrimination." Mereish v. Watk:er, 3S9

F.3d 330, 336 (4th Cir. 2004) (quotation omitted); see Reeves, S30 U.S. at 147.

       Defendants do not contest the first three elements of Cannon's prima facie case. See [D.E.

SO] 9. However, defendants contend that even viewing the evidence in the light most favorable to ·

Cannon, Cannon cannot show that his termination occurred under circumstances giving rise to a

reasonable inference of race discrimination. See id. at 9--12.

       A plaintiff can prove that his discharge occurred under circumstances giving rise to an

inference of race discrimination by demonstrating that the employer treated similarly situated

comparators, who were not members of plaintiff's protected class, differently. See Laing v. Fed.

EXJ>ress Com., 703 F.3d 713, 719 (4th Cir. 2013); Lightner v. City ofWilmingt.on, 54S F.3d 260,

26S (4th Cir. 2008); Hughes, 48 F.3d at 1383. A plaintiffneed not cite a comparator to establish the

fourth element, but if he does, he must demonstrate that similarly situated employees were not

treated equally. See Burdine, 4S0 U.S. at 2S8; McDonnell Douglas, 411 U.S. at 804; Haywood v.

Locke, 387 F. App'x 35S, 3S9 (4th Cir. 2010) (per curiam) (unpublished). Vague comparator

statements are insufficient to establish the fourth element. See Haywood, 387 F. App'x at 3S9--60;

Lightner, S4S F.3d at 265.

                                                  8

           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 8 of 20
       To establish a valid comparator, the plaintiff must show that he and the comparator were

"similar in all relevant respects." Haywood, 387 F. App'x at 359; see Smith v. Stratus Comput., Inc.,

40 F.3d 11, 17 (1st Cir. 1994); Barski v. Gyberdata Techs., Inc., No. 8:17-cv-3593-PX, 2020 WL

4471827, at *6 (D. Md. Aug. 4, 2020) (unpublished); Wilson v. City of Chesapeake, 290 F. Supp.

3d 444, 457 (E.D. Va. 2018), aff'd, 738 F. App'x 169 (4th Cir. 2018) (per curiam) (unpublished).

The comparator must have "dealt with the same supervisor, [been] subject to the same standards and

... engaged in the same conduct without such differentiating or mitigating circumstances that would

distinguish their conduct or the employer's treatment ofthem for it." Mitchell v. Toledo Hosp .. 964

F.2d 577, 583 (6th Cir. 1992); see Haynes v. Waste Connections, Inc., 922 F.3d 219, 223-24 (4th

Cir. 2019); Haywood, 387 F. App'x at 359; Wilson, 290 F. Supp. 3d at 457-58. However, "a

comparison between similar employees will never involve precisely the same set of work-related

offenses occurring over the same period oftime and under the same sets of circumstances." Haynes,

922 F.3d at 223 (quotation omitted); see also Cook v. CSX Transp. Com., 988 F.2d 507, 511 (4th

Cir. 1993); Moore v. City of Charlotte, 754 F.2d 1100, 1107 (4th Cir. 1985).6 In the disciplinary

context, [t]he most important variables . . . and the most likely sources of different but

nondiscriminatory treatment, are the nature of the offense committed and the nature of the

punishments imposed." Moore, 754 F.2d at 11 OS.

       In support of his prima facie case, Carmon provides several examples of Caucasian officers

who violated personnel policy concerning sexual misconduct but were not terminated. See, e.g., Am.

Compl. [D.E. 20] ,r,r 61-{;S. Carmon alleges that "a Caucasian male Sheriff's Department employee,



       6
            Courts :frequently consider whether the plaintiff and comparator held the same position.
See, e..g._, Gacy v. Facebook. Inc., 822 F. App'x 175, 181 (4th Cir. 2020) (unpublished); Wright v.
SunTrust Bank.No. RDB-15-3985, 2017WL633470, at *6 (D. Md. Feb. 16, 2017) (unpublished).

                                                 9

           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 9 of 20
'JCP' was accused by female officers ofengaging in sexually explicit conversation that had offended

them" and was "sent home without pay, but not terminated." Id. 1 at 62; see [D.E. 58] 7; [D.E. 60-1]

1 11.   Two Caucasian deputies ''were involved in an adulterous relationship that included the

dissemination of nude pictures via cellular devices," but were not terminated. Am. Compl. [D.E.

20] 163; see [D.E. 58] 9. Two Caucasian officers had an affair and had to take leave without pay,

but were not terminated. See [D.E. 58] 9. A Caucasian deputy attempted to make inappropriate

contact with his coworker's wife via text message and was suspended and demoted, but not

terminated. See Am. Compl. [D.E. 20] 164. A Caucasian deputy received a sexual harassment

complaint from a female deputy and was moved to a different division and placed on leave without

pay, butnotterminated. See [D.E. 58] 9. ACaucasiansergeant, touchedafemaleofficer'sbuttocks

and ''was demoted to an officer, but his employment was not terminated," even though a different

female officer had filed a separate sexual harassment complaint against him. [D.E. 59] 1 48; see

[D.E. 58] 8-9; [D.E. 60-1] 111.

        Carmon provides additional examples of comparators who engaged in a range ofnon-sexual

misconduct but were not terminated. Carmon alleges that a Caucasian male had alcohol on his

breath at a stafftraining and was sent home without pay and demoted, but not terminated. See [D.E.

58] 8. A married Caucasian couple working for the department knew of a coworker carrying on an

illicit relationship with an inmate, failed to report it, and were disciplined and required to take leave

without pay, but not terminated. See id.; [D.E. 60-1] 1 11. A Caucasian detention officer was

detained for impersonating a law enforcement officer, but not disciplined or terminated. See [D.E.

58] 8; [D.E. 60-1] 111.

        Carmon proffers one African American comparator. See [D.E. 60-1] 1 11. Carmon alleges

that an African American sheriff deputy wrote a sexually suggestive note to a white female detention

                                                   10.

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 10 of 20
officer and was terminated. See id.

        Carmon also offers several comparators for whom he provides no racial identification. See

id. For example, an officer shot a fox and was not disciplined. See id. Carmon also alleges an

officer and a contract nurse had an affair, but the officer received no discipline. See id.

       Defendants respond that Carmon lacks personal knowledge about the comparators and that             '

Carmon's comparators are not sufficiently similar to permit a reasonable jury to find his termination

occurred under circumstances giving rise to an inference ofrace discrimination. See [D.E. SO] 9--12.

According to defendants, the comparators are insufficiently similar because (1) they did not engage

in substantially similar conduct, and (2) they did not hold the supervisory position of lieutenant over

the person physically assaulted. See id. at 11-12.

       Carmon replies that his comparators are sufficiently similar to establish an inference of race

discrimination. See [D.E. 58] 5-9. He argues that his comparators received less severe discipline

from the same supervisor, Sheriff Elks, for misconduct and violations of office policy. See id. at 7,

9.

       Even viewing the evidence in the light most favorable to Carmon, his comparators are not

similarly situated. The sheriff supervises all employees in his office. See N.C. Gen. Stat.§ 153A-

103(1) ("Each sheriff ... has the exclusive right to hire, discharge, and supervise the employees in

his office."); Young v. Bailey, 368 N.C. 665,669, 781 S.E.2d 277,280 (2016) ("[T]he sheriff has

singular authority over his or her deputies and employees and is responsible for their actions."). Pitt

County Sheriff's Office employees are subject to the Pitt County Workplace Violence Policy. See

Roumpf Aff. [D.E. 52-10] ff 7-9. Employees are also subject to the Pitt County Sheriff Office

Rules and Regulations. See IA Rep. [D.E. 52-7] 1. However, while being subject to the same

supervisor and standards is helpful, the comparators also must have engaged in substantially similar

                                                  11

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 11 of 20
conduct and have held a substantially similar supervisory position over the victim.

        Carmon's proferred comparators fail because none of them were a lieutenant who engaged

in a substantially similar physical assault. In a disciplinary context, the most important comparison

is ''the nature of the offenses committed." Moore, 754 F.2d at 1105. Sheriff Elks terminated

Carmon for physically assaulting Davis in violation ofpersonnel policy. See Elks Dep. [D.E. 52-3]

20-21; Hicks Dep. [D.E. 52-4] 47; Early Dep. [D.E. 52-5] 32; IA Rep. [D.E. 52-7] 7-8. None of

Carmon's comparators physically assaulted another employee. Rather, they were disciplined for

various offenses including sexual misconduct and non-sexual misconduct. See Am. Comp!. [D.E.

20] ff 61--65; [D.E. 58] 7-9; [D.E. 60-1] ,r 11. Moreover, nothing in the record suggests that any

ofthe comparators were a lieutenant who physically assaulted a subordinate officer. Infact, Carmon

admitted that he was unaware of any employee (much less a lieutenant) who had assaulted another

officer. See Carmon Dep. [D.E. 52-1] 99--100.

       The best comparator Carmon proffers· is a Caucasian sergeant demoted for touching a

subordinate female officer's buttocks. See [D.E. 59]
                                            \
                                                           ,r 48;   [D.E. 58] 8-9; [D.E. 60-1]   ,r 11.
Assuming arguendo that both Carmon and Caucasian sergeant were disciplined for an overlapping

offense category, the Caucasian sergeant's conduct is different enough to disqualify him as a

comparator. Comparators can be disciplined for an overlapping offense category, but if the

underlying conduct is materially different enough in circumstances or severity, substantial similarity

does not exist. See Kelley v. United Parcel Serv., Inc., 528 F. App'x 285, 286-87 (4th Cir. 2013)

(per curiam) (unpublished); Saxton v. Town of Irmo Police Dep't, No. 3:15-1244-JFA, 2017 WL

676579, at *3 (D.S.C. Feb. 21, 2017) (unpublished). The underlying nature of their conduct

differentiates the Caucasian sergeant and Carmon. According to Carmon, the Caucasian sergeant

touched a subordinate' s buttocks. The record is unclear about the circumstances preceding the touch.

                                                 12

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 12 of 20
Cf. Smith, 40 F.3d at 17 ("sketchy evidence, lacking a sufficient foundation for a legally 'relevant

comparison of [plaintiff and another], cannot support an inference that [plaintiff's] dismissal was

motivated by discriminatory animus"). In contrast, SheriffElks reasonably concluded, based on the

video and the internal investigation, that there was no reason for Lieutenant Carmon to have touched

Sergeant Davis's arm during a conversation about an unfinished assignment and that in doing so

Carmon engaged in a physically aggressive assault.

       Alternatively, even if Carmon established a prima facie case, the burden shifts to defendants

to produce evidence that Carmon's termination was ''for a legitimate, nondiscriminatory reason."

Burdine, 450 U.S. at 254. A defendant must present its legitimate, non-discriminat.ory reason ''with

sufficient clarity so that the plaintiff will have a full and fair opportunity to demonstrate pretext."

Id. at 255-56. Ifthe employer offers admissible evidence sufficient to meet its burden ofproduction,

''the burden shifts back to the plaintiff to prove by a preponderance of the evidence that the

employer's stated reasons were not its true reasons, but w:ere a pretext for discrimination." Hill, 354

F.3d at 285 (quotation omitted); see,   ~    Reeves, 530 U.S. at 143; King, 328 F.3d at 150-54.

       In order to overcome this burden, a plaintiff must show that the employer's "explanation is

                                 •
unworthy of credence or Doffer other forms of circumstantial evidence sufficiently probative of

[illegal] discrimination." Mereim, 359 F.3d at 336 (quotation omitted); see Reeves, 530 U.S. at 147.

The court does not sit to decide whether the employer in fact discriminated against the plaintiff on

an illegal basis. See,~ Holland v. Wash. Homes, Inc., 487 F.3d 208, 217 (4th Cir. 2007);

Hawkins v. PepsiCo, Inc., 203 F.3d 274, 279-80 (4th Cir. 2000). Likewise, the court does not

evaluate the wisdom, fairness, or meritoriousness ofthe employer's justification for its actions. See

Hux v. City ofNeWPQrtNews, 451 F.3d 311,315 (4th Cir. 2006); DeJarnette v. Coming Inc., 133

F.3d 293, 299 (4th Cir. 1998) ("[The c]ourt does not sit as a kind of super-personnel department

                                                  13

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 13 of 20
weighing the prudence of employment decisions .... [I]t is not our province to decide whether the

reason was wise, fair, or even correct,   D so long as it was tmly the reason for the plaintiff's
termination.") (quotations and citations omitted); see also Villa v. CavaMezze Grill, LLC, 858 F.3d

896,903 (4th Cir. 2017); Lmng, 703 F.3d at 722; Jiminez v. Mazy Wash. Coll., 57 F.3d 369,377

(4th Cir. 1995). Rather, the court focuses on whether the plaintiff has raised a genuine issue of

material fact as to pretext under Reeves and its Fourth Circuit progeny. A plaintiff may not "simply

show the articulated reason is false; he must also show that the employer discriminated against him

on the basis of[race]." Laberv. Harvey. 438 F.3d404, 430-31 (4th Cir. 2006) (en bane). In.certain

cases, however, the factfinder may infer illegal discrimination from the articulated reason's falsity.

See id. at431; Rowe v. Marley Co., 233 F.3d 825,830 (4th Cir. 2000).

       An employer is entitled to summary judgment on the issue of pretext if the employee

"create[s] only a weak issue of fact as to whether the employer's reason [is] untrue and there [is]

abundant and uncontroverted independent evidence that no discrimination had occurred." Reeves,

530 U.S. at 148; Hux, 451 F.3d at 315 ("[T]he plaintiff cannot seek to expose [the defendant's]

rationale as pretextual by focusing on minor discrepancies that do not cast doubt on the explanation's

validity, or by raising points that are wholly irrelevant to it."). A plaintiff's own assertions of

discrimination in and of themselves are insufficient to counter substantial evidence of a legitimate

nondiscriminatoryreasonfordischarge. SeeDockinsv.BenchmarkCommc'ns, 176F.3d 745,749

(4thCir.1999);Iskanderv.Dep'toftheNayy.116F. Supp. 3d669,679(E.D.N.C.2015),aff'd,625

F. App'x 211 (4th Cir. 2015) (per curiam)(unpublished). Thus, a plaintiff's mere speculation about

pretext is not enough to survive summary judgment. See, e.g.• Holland, 487 F.3d at 216-18;

Mereisb, 359 F.3d at 336-39; Hawkins, 203 F.3d at 280-81.



                                                 14

           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 14 of 20
       Defendants assert that Sheriff Elles had a legitimate, non-discriminatory reason for

terminating Carmon. See [D.E. SO] 12. Specifically, SheriffElles fired Carmon because he honestly

believed that Carmon violated multiple personnel policies, including the Pitt County Workplace

Violence Policy. See Wrk. Pol. [D.E. S2-11].

       Carmon responds that Sheriff Elles' s stated reason for firing Carmon lacks credence and is

a pretext for race discrimination. See [D.E. S8] 10. In support, Carmon cites SheriffElles' s decision

not to press criminal charges. See id. at 10-11. Carmon also notes that Sheriff Elles expressed

concerns about Davis suing the department. See id. at 11. Moreover, Carmon argues that Sheriff

Elles agreed with Carmon's version of events. See id. at 11-12. Lastly, Carmon argues that Sheriff

Elles's offers to let Carmon resign and to help Carmon find future employment conflict with the

decision to fire Carmon for "egregious" conduct. Id. at 12.

       The court rejects Carmon's arguments. Sheriff Elles terminated Carmon's employment for

physically assaulting another employee in violation of multiple internal policies. See Elles Dep.

[D.E. S2-3] 20-21. The Pitt County Sheriff's Office adopted the Pitt County Workplace Violence

Policy ("Policy''). See Roumpf Aff. [D.E. S2-10] ff 7-9. The Policy prohibits "acts of aggression

and violence" by employees, including "any act or threat ofbodily harm" and ''physical altercations."

Wrk. Pol. [D.E. S2-11] 1. A "[p]hysical altercation" is defined as ''unwanted or hostile physical

contact such as hitting, fighting, pushing, shoving, throwing objects, grabbing, holding, touching,

or any unwanted physical contact." Id. at 2. Penalties for violating the Policy include "appropriate

disciplinary action, which may include termination." Id. at 3. In addition, Sheriff's Office

employees are subject to the Pitt County Sheriff Office Rules and Regulations. See IA Rep. [D.E.

S2-7] 1. Section 2.05, Violations of Laws, provides that "[m]embers will observe and obey all



                                                 1S

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 15 of 20
federal laws and statu[t]es, state laws and statu[t]es, and local ordinances ...." Id. Section 2.08,

Standard of Conduct, provides:

        Members will conduct their private and professional lives in such a manner as to
        avoid bringing discredit upon the Sheriff's Office or impairing the effective operation
        of it. Any conduct which is unbecoming a member subjects the member to
        disciplinary action. Conduct unbecoming a member is any behavior ... includ[ing]
        ... displays of anger ... sexual harassment, engaging in assault or affray, or other
        breach of the peace ... .



       After reviewing the IA Report and watching the surveillance video multiple times, Sheriff

Elks believed that Carmon had no reason to touch Davis during their conversation and touched Davis

in an unlawful manner and in violation of workplace policies against unwanted or hostile physical

conduct. See Elks Dep. [D.E. 52-3] 20-21. The IA Report, video surveillance, and deposition

testimony support Elks' s belief. The record demonstrates that Sheriff Elks fired Carmon based on

his genuine belief that Carmon had violated multiple policies.

       As for Carmon's challenges to SheriffElks's reasoning, they do not create a genuine issue

of material fact as to pretext. First, Sheriff Elks's failure to press criminal charges does not

undermine his decision to :fire Carmon. SheriffElks did not press charges because he did not believe

Carmon's conduct merited criminal charges and because Davis did not wish to press charges. See

id. at 21. The sheriff's failure to press assault charges does not contradict his reasoning, but rather

reflects his judgment for best addressing the workplace incident. It is not the court's job to weigh

the merits of Sheriff Elks' s actions, but rather to determine whether his reason was pretextual. See

~    451 F.3d at 315 ("Duty-bound though we are to examine employment decisions for unlawful

discrimination, we are not cloaked with the authority to strip employers of their basic business

res~nsibilities."); DeJarnette, 133 F.3d at 298--99.


                                                  16

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 16 of 20
        Second, Carmon contends that SheriffElks's stated concerns about litigation undermine his

reasoning when comparators also left the department vulnerable to litigation. Again, SheriffElks's

reasoning about litigation risk is a judgment that the court declines to scrutinize. See Hux, 451 F.3d

at 315; DeJamette, 133 F.3d at298-99. Moreover, as discussed, Carmon's proffered comparators

are not sufficiently similar. Whatever SheriffElks may have determined regarding litigation in other

situations does not create a genuine issue ofmaterial fact about Carmon's termination. Cf. Hux, 451

F.3dat317-18.

       Third, Carmon asserts that Sheriff Elks agreed with his explanation that he stopped Davis

from f~g.7 This supposed agreement, however, does not indicate pretext. In his deposition,

Carmon recounts his conversation with SheriffElks: "[You] said that I pushed her, right. Yeah, you

pushed her. I said, but you said that I stopped her from falling, right. Yeah, yeah, you stopped her

falling. I said how can I push her one second and then stop her from falling the next second. He just

dropped his head again." Carmon Dep. [D.E. 52-1] 80. Ev~ if Sheriff Elks repeated Carmon's

assertions and hung his head, that evidence does not create a genuine issue of material fact as to
                                                                                            ;


pretext about Carmon's termination. Construing the interaction in the light most favorable to

Carmon, the interaction only shows agreement that Carmon stopped Davis from falling. However,

agreeing that Carmon stopped Davis from falling does not contradict Sheriff Elks' s belief that

Carmon had no reason to touch Davis in the first place and unlawfully assaulted Davis before he

sought to stop her from falling. The two are independent actions and do not create a question of

material fact about Carmon's termination. Cf. Hux, 451 F.3d at 315.




       7
        Sheriff Elks does not recall agreeing that Carmon stopped Davis from falling. See Elks
Dep. [D.E. 52-3] 24.

                                                 17

           Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 17 of 20
       Lastly, Sheriff Elks's offer to permit Carmon to resign or help Carmon secure future

employment does not suggest pretext. When Sheriff Elks terminated Carmon's employment,

Carmon had worked for the Pitt County Sheriff's Office for 23 years. It is not unusual for an

employer to permit a person to resign and to provide a recommendation in order to avoid a

termination. Just because an employer offers to help a long-term fired employee does not contradict

or undermine a genuine reason for the termination. Thus, Carmon fails to raise any genuine issue

of material fact as to the veracity of SheriffEl.ks's decision to fire Carmon. Accordingly, the court

grants defendants' summary judgment motion on Carmon's Title VII claim.

                                                 B.
       Carmon alleges a wrongful discharge claim against defendants in violation ofNorth Carolina

public policy. Under North Carolina law, an employer generally may terminate an at-will employee

for any reason. SeeGamerv. RentenbachConstructorslnc., 3S0N.C. 567, 568-72, SIS S.E.2d438,

439--41 (1999). North Carolina recognizes a narrow exception to that general rule if an employee's

termination violates North Carolina public policy. See Whitt v. Harris Teeter, Inc., 359 N.C. 625,

625,614 S.E.2d 531, 532 (2005) (per curiam) (adopting dissenting opinion at 165 N.C. App. 32,

43-S0, 598 S.E.2d 151, 159--63 (2004) (McCullough, J., dissenting)); Gamer, 350 N.C. at 568-72,

SIS S.E.2d at 439--41; Amos v. Oakdale Knitting Co., 331 N.C. 348, 350-54, 416 S.E.2d 166,

167-70(1992);Comanv. ThomasMfg.Co.,32SN.C.172, 176--78,381 S.E.2d44S,447-49(1989).

To prove a wrongful discharge claim in violation of North Carolina public policy, a plaintiff must

identify and rely upon a specific North Carolina statute or North Carolina constitutional provision

stating North Carolina's public policy. See Gamer, 350 N.C. at 568-72, SIS S.E.2d at 439--41;

Amos, 33lN.C. at 350-54, 416 S.E.2d at 167-70; Cotrum, 325 N.C. at 176,381 S.E.2d at 447;

Home v. Cumberland Cnzy. Hosp. Sys.. Inc., 228 N.C. App. 142, 146, 746 S.E.2d 13, 17-19 (2013);

                                                 18

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 18 of 20
Gillis v. Montgomecy: Cnty. Sheriff's Dca,'t 191 N.C. App. 377, 379-81, 663 S.E.2d 447, 449--50

(2008); Whiting~ v. Wolfson Casing Corp., 173 N.C. App. 218, 222, 618 S.E.2d 750, 753 (2005);

Considine v. Compass Grp. USA, Inc., 145 N.C. App. 314,321,551 S.E.2d 179, 184, aff'g, 354

N.C. 568,557 S.E.2d 528 (2001) (per curiam.).

       Carmon relies on the North Carolina Equal Employment Practices Act (''NCEEPA") as the

source ofNorth Carolina's public policy. The NCEEPA states that it is ''the public policy of [North

Carolina] to protect and safeguard the right and opportunity of all persons to seek, obtain and hold

employment without discrimination or abridgement on account of race ... by employers which

regularly employ 15 or more employees." N.C. Gen. Stat. § 143-422.2(a). Carmon contends that

Sheriff Elles terminated his employment because of his race.

       The legal standards for a state law racial discrimination claim are the same as for a Title VII

claim. If a plaintiff lacks direct evidence, courts analyze a wrongful discharge claim arising under

the NCEEPA under the McDonnell Douglas burden-shifting framework. See Sampson v. Hospira,

Inc., 531 F. App'x 388, 389--90 (4th Cir. 2013) (per curiam.) (unpublished); Abels v. Renfro Corp.,

335 N.C. 209, 218, 436 S.E.2d 822, 827 (1993); N.C. Dq,'t of Corr. v. Gibson, 308 N.C. 131,

136--37, 301 S.E.2d 78, 82 (1983).

       Carmon's wrongful discharge claim fails for the same reason his Title VII claim fails. No

rational jury could find that Sheriff Elles terminated Carmon's employment because of his race.

Accordingly, the court grants defendants' ,mmmary judgment motion on Carmon's wrongful

discharge claim under North Carolina law.

                                                m.
       In sum, the court GRANTS defendants' motion for summary judgment [D.E. 49].

Defendants may file a motion for costs in accordance with the Federal Rules of Civil Procedure.and

                                                 19

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 19 of 20
this court's local rules. The clerk shall close the case.

        SO ORDERED. This ..1l. day of January 2021.




                                                            United States District Judge




                                                  20

          Case 5:18-cv-00433-D Document 64 Filed 01/22/21 Page 20 of 20
